Name: Commission Regulation (EEC) No 2348/84 of 31 July 1984 fixing for the 1984/85 marketing year the minimum price to be paid to producers for unprocessed dried grapes and the amount of production aid for dried grapes
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  plant product;  foodstuff
 Date Published: nan

 16 . 8 . 84 Official Journal of the European Communities No L 219 / 13 COMMISSION REGULATION (EEC) No 2348 / 84 of 31 July 1984 fixing for the 1984/ 85 marketing year the minimum price to be paid to producers for unprocessed dried grapes and the amount of production aid for dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 516 / 77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC ) No 988 / 84 ( 2 ), and in particular Articles 3b and 3c thereof, Whereas , under Article 3b ( 1 ) of Regulation (EEC) No 5 1 6 / 77 , the minimum price to be paid to producers is to be determined on the basis of: ( a ) the minimum price applying during the previous marketing year ; ( b ) the movement of basic prices in the fruit and vegetables sector; ( c ) the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid; whereas in respect of dried grapes a minimum import price is fixed pursuant to Article 4a of the same Regulation ; whereas the production aid for these products is calculated by reference to the minimum import price ; Whereas Article 3b (2 ) of Regulation (EEC) No 516 / 77 provides that the minimum price to be paid to producers for unprocessed dried grapes shall be increased each month during a certain period of the marketing year by an amount corresponding to storage costs ; whereas in fixing this amount the technical storage costs and interest cost should be taken into consideration ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 For the 1984 / 85 marketing year: ( a ) the minimum price referred to in Article 3b of Regulation (EEC) No 5 1 6 / 77 to be paid to producers for unprocessed dried sultanas of category 4 , and (b ) the production aid referred to in Article 3c of the same Regulation for dried sultanas of category 4 shall be as set out in the Annex . Article 2 The amount by which the minimum price for unprocessed dried grapes is to be increased on the first of each month for the period 1 November to 1 August is fixed at 1,557 ECU per 100 kilograms net of sultanas of category 4 . For other categories and for currants the amount shall be multiplied by the coefficient applicable to the minimum price listed in Annex I to Commission Regulation (EEC) No 2347 / 84 ( 3 ). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1984 . For the Commission Poul DALSAGER Member of the Commission H OJ No L 73 , 21 . 3 . 1977 , p . 1 . ( 2 ) OJ No L 103 , 16 . 3 . 1984 , p . 11 . ( 3 ) See page 1 of this Official Journal . No L 219 / 14 Official Journal of the European Communities 16 . 8 . 84 ANNEX I. Minimum price to be paid to producers Product ECU per 100 kilograms , ex producer Unprocessed sultanas of category 4 133,17 II . Production aid Product ECU per 100 kilograms net Dried sultanas of category 4 75,55